EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and effective as of
September 17, 1999, by and between EAST-WEST BANK, a California banking
corporation (the "Company"), and Douglas P. Krause (the "Employee"), with
respect to the following facts:

A. The Company desires to be assured of the continued association and services
of the Employee in order to take advantage of his experience, knowledge and
abilities in the Company's business, and is willing to employ the Employee, and
the Employee desires to be so employed, on the terms and conditions set forth in
the Agreement.

B. The Employee from time to time in the course of his employment may learn
trade secrets and other confidential information concerning the Company, and the
Company desires to safeguard such trade secrets and confidential information
against unauthorized use and disclosure.

ACCORDINGLY, on the basis of the representations, warranties and covenants
contained herein, the parties hereto agree as follows:

 1. EMPLOYMENT
     1. Employment. The Company hereby employs the Employee as Senior Vice
        President, General Counsel and Corporate Secretary, and the Employee
        hereby accepts such employment, on the terms and conditions set forth
        below, to perform during the term of the Agreement such services as are
        required hereunder.
     2. Duties. The Employee shall render such management services to the
        Company, and shall perform such duties and acts, in each case consistent
        with his position as Senior Vice President, General Counsel and
        Corporate Secretary, as reasonably may be required by the Company's
        Board of Directors (the "Board") in connection with any aspect of the
        Company's business. The Employee will have such authority, power,
        responsibilities and duties as are inherent to his positions (and the
        undertakings applicable to his positions) and necessary to carry out his
        responsibilities and the duties required of his hereunder.
     3. Service to Others. During the period in which the Employee is employed
        by the Company, the Employee shall devote substantially all of his
        productive time, ability and attention to, and shall diligently and
        conscientiously use his best efforts to further, the Company's business,
        and shall not, without the prior written consent of the Board, perform
        such services, for any person other than the Company, which would
        materially interfere with the performance of his duties hereunder.
        Notwithstanding the foregoing provisions of this Section 1.3, while the
        Employee is employed by the Company, he may devote reasonable time to
        activities other than those required under this Agreement, including the
        supervision of his personal investments, and activities involving
        professional, charitable, educational, religious and similar types of
        organizations, speaking engagements, membership on the boards of
        directors of other organizations, and similar type activities, to the
        extent that such other activities do not inhibit or prohibit the
        performance of the Employee's duties under this Agreement, or conflict
        in any material way with the business or interests of the Company;
        provided, however, that the Employee shall not serve on the board of any
        business, or hold any other position with any business without the
        consent of the Board.
     4. Place of Performance. In connection with his employment with the
        Company, the Employee will be based at the principal executive offices
        of the Company located in the greater Los Angeles metropolitan area.

 2. COMPENSATION
     1. Compensation. As the total consideration for the services which the
        Employee renders hereunder, the Employee shall be entitled to the
        following:
         a. An annual base salary of $143,942, less income tax and other
            applicable withholdings, payable in installments consistent with the
            payments practices generally applicable to employees of the Company;
            provided, however, that effective as of each January 1 during the
            term of the Employee's employment by the Company, the Board and the
            Employee shall review the annual base salary and, if appropriate,
            revise the same (provided that in no event shall the Salary of the
            Employee be reduced to an amount that is less than $143,942 per
            year, or to an amount that is less than the amount that he was
            previously receiving).
         b. An annual bonus for each fiscal year of the Company payable not more
            than ninety (90) days after the end of the fiscal year. The amount
            of the bonus for each year shall equal thirty percent (30%) of the
            Employee's annual base salary if the target level of performance
            criteria is realized, with a greater percentage payable if
            performance exceeds the target level and a lesser percentage payable
            if performance is at least at the minimum level but less than
            target). The exact amount of such increased or reduced percentage
            shall be equal to the percentage by which actual performance is
            below or above the target level criteria. The performance criteria
            for determining the bonus shall be based on achievement of the
            financial budget for the Company, and such additional criteria as
            may be determined by the Board.
         c. Participation in all benefit plans or programs sponsored by the
            Company for executive officers in general, including, without
            limitation, participation in any group health, medical
            reimbursement, dental, disability, accidental death or dismemberment
            or life insurance plan (the costs, including premiums, of which
            shall be paid exclusively by the Company), vacation, sick leave,
            pension, profit sharing and salary continuation plans (including,
            without limitation, the non-qualified deferred compensation plan and
            the 401(k) match restoration plan); provided that the plans and
            programs shall be maintained by the Company on terms no less
            favorable to the Employee than those plans and programs in effect on
            the date hereof.
         d. Reimbursement of any and all reasonable and documented expenses
            incurred by the Employee from time to time in the performance of his
            duties hereunder.
         e. Four (4) weeks paid vacation per year, and all paid holidays
            observed by the Company. In scheduling vacations the Employee shall
            take into consideration the needs and activities of the Company.
         f. The Company will, to the maximum extent permitted by law, defend,
            indemnify and hold harmless the Employee and the Employee's heirs,
            estate, executors and administrators against any costs, losses,
            claims, suits, proceedings, damages or liabilities to which the
            Employee may become subject which arise out of, are based upon or
            relate to the Employee's employment by the Company (and any
            predecessor company to the Company), or the Employee's service as an
            officer or member of the Board of Directors of the Company (or any
            predecessor company to the Company), including without limitation
            reimbursement for any legal or other expenses reasonably incurred by
            the Employee in connection with investigation and defending against
            any such costs, losses, claims, suits, proceedings, damages or
            liabilities. The Company shall maintain directors and officers
            liability insurance in commercially reasonable amounts (as
            reasonably determined by the Board), and the Employee shall be
            covered under such insurance to the same extent as other senior
            management employees of the Company.
    
        Notwithstanding anything to the contrary contained herein, Employee
        shall not be entitled to the payment of any severance benefit to the
        extent that such payment shall be deemed a "golden parachute payment" as
        defined in Section 359.1(f) of the Federal Deposit Insurance Corporation
        Rules and Regulations.
    
     2. Illness. Subject to the limitations contained in Section 3.3, if the
        Employee shall be unable to render the services required hereunder on
        account of personal injuries or physical or mental illness, he shall
        continue to receive all payments provided in the Agreement; provided,
        however, that any such payments may, at the sole option of the Company,
        be reduced by any amount that the Employee receives for the period
        covered by such payments as disability compensation under insurance
        policies, if any, maintained by the Company or under government
        programs.
     3. Excise Tax Gross-Up.
         a. If the Employee becomes entitled to one or more payments (with a
            "payment" including, without limitation, the vesting of an option or
            other non-cash benefit or property), whether pursuant to the terms
            of this Agreement or any other plan, arrangement, or agreement with
            the Company or any affiliated company (the "Total Payments"), which
            are or become subject to the tax imposed by section 4999 of the
            Internal Revenue Code of 1986, as amended (the "Code") or any
            similar tax that may hereafter be imposed (the "Excise Tax"), the
            Company shall pay to the Employee at the time specified below an
            additional amount (the "Gross-up Payment") (which shall include,
            without limitation, reimbursement for any penalties and interest
            that may accrue in respect of such Excise Tax) such that the net
            amount retained by the Employee, after reduction for any Excise Tax
            (including any penalties or interest thereon) on the Total Payments
            and any federal, state and local income or employment tax and Excise
            Tax on the Gross-up Payment provided for by this Section 2.3, but
            before reduction for any federal, state, or local income or
            employment tax on the Total Payments, shall be equal to the sum of
            (a) the Total Payments, and (b) an amount equal to the product of
            any deductions disallowed for federal, state, or local income tax
            purposes because of the inclusion of the Gross-up Payment in the
            Employee's adjusted gross income multiplied by the highest
            applicable marginal rate of federal, state, or local income
            taxation, respectively, for the calendar year in which the Gross-up
            Payment is to be made.
         b. For purposes of determining whether any of the Total Payments will
            be subject to the Excise Tax and the amount of such Excise Tax:
            
        
            (i) The Total Payments shall be treated as "parachute payments"
            within the meaning of section 280G(b)(2) of the Code, and all
            "excess parachute payments" within the meaning of section 280G(b)(1)
            of the Code shall be treated as subject to the Excise Tax, unless,
            and except to the extent that, in the written opinion of independent
            compensation consultants or auditors of nationally recognized
            standing ("Independent Advisors") selected by the Company and
            reasonably acceptable to the Employee, the Total Payments (in whole
            or in part) do not constitute parachute payments, or such excess
            parachute payments (in whole or in part) represent reasonable
            compensation for services actually rendered within the meaning of
            section 280G(b)(4) of the Code in excess of the base amount within
            the meaning of section 280G(b)(3) of the Code or are otherwise not
            subject to the Excise Tax.
        
            (ii) The amount of the Total Payments which shall be treated as
            subject to the Excise Tax shall be equal to the lesser of (A) the
            total amount of the Total Payments or (B) the total amount of excess
            parachute payments within the meaning of section 280G(b)(1) of the
            Code (after applying clause (i) above).
        
            (iii) The value of any non-cash benefits or any deferred payment or
            benefit shall be determined by the Independent Advisors in
            accordance with the principles of sections 280G(d)(3) and (4) of the
            Code.
        
         c. For purposes of determining the amount of the Gross-up Payment, the
            Employee shall be deemed (A) to pay federal income taxes at the
            highest marginal rate of federal income taxation for the calendar
            year in which the Gross-up Payment is to be made; (B) to pay any
            applicable state and local income taxes at the highest marginal rate
            of taxation for the calendar year in which the Gross-up Payment is
            to be made, net of the maximum reduction in federal income taxes
            which could be obtained from deduction of such state and local taxes
            if paid in such year (determined without regard to limitations on
            deductions based upon the amount of the Employee's adjusted gross
            income); and (C) to have otherwise allowable deductions for federal,
            state, and local income tax purposes at least equal to those
            disallowed because of the inclusion of the Gross-up Payment in the
            Employee's adjusted gross income. In the event that the Excise Tax
            is subsequently determined to be less than the amount taken into
            account hereunder at the time the Gross-up Payment is made, the
            Employee shall repay to the Company at the time that the amount of
            such reduction in Excise Tax is finally determined (but, if
            previously paid to the taxing authorities, not prior to the time the
            amount of such reduction is refunded to the Employee or otherwise
            realized as a benefit by the Employee) the portion of the Gross-up
            Payment that would not have been paid if such Excise Tax had been
            applied in initially calculating the Gross-up Payment, plus interest
            on the amount of such repayment at the rate provided in section
            1274(b)(2)(B) of the Code. In the event that the Excise Tax is
            determined to exceed the amount taken into account hereunder at the
            time the Gross-up Payment is made (including by reason of any
            payment the existence or amount of which cannot be determined at the
            time of the Gross-up Payment), the Company shall make an additional
            Gross-up Payment in respect of such excess (plus any interest and
            penalties payable with respect to such excess) at the time that the
            amount of such excess is finally determined.
         d. The Gross-up Payment provided for above shall be paid on the 30th
            day (or such earlier date as the Excise Tax becomes due and payable
            to the taxing authorities) after it has been determined that the
            Total Payments (or any portion thereof) are subject to the Excise
            Tax; provided, however, that if the amount of such Gross-up Payment
            or portion thereof cannot be finally determined on or before such
            day, the Company shall pay to the Employee on such day an estimate,
            as determined by the Independent Advisors, of the minimum amount of
            such payments and shall pay the remainder of such payments (together
            with interest at the rate provided in section 1274(b)(2)(B) of the
            Code), as soon as the amount thereof can be determined. In the event
            that the amount of the estimated payments exceeds the amount
            subsequently determined to have been due, such excess shall
            constitute a loan by the Company to the Employee, payable on the
            fifth day after demand by the Company (together with interest at the
            rate provided in section 1274(b)(2)(B) of the Code). If more than
            one Gross-up Payment is made, the amount of each Gross-up Payment
            shall be computed so as not to duplicate any prior Gross-up Payment.
            The Company shall have the right to control all proceedings with the
            Internal Revenue Service that may arise in connection with the
            determination and assessment of any Excise Tax and, at its sole
            option, the Company may pursue or forego any and all administrative
            appeals, proceedings, hearings, and conferences with any taxing
            authority in respect of such Excise Tax (including any interest or
            penalties thereof); provided, however, that the Company's control
            over any such proceedings shall be limited to issues with respect to
            which a Gross-up Payment would be payable hereunder, and the
            Employee shall be entitled to settle or contest any other issue
            raised by the Internal Revenue Service or any other taxing
            authority. The Employee shall cooperate with the Company in any
            proceedings relating to the determination and assessment of any
            Excise Tax and shall not take any position or action that would
            materially increase the amount of any Gross-up Payment hereunder.

 3. TERM OF EMPLOYMENT AND TERMINATION
     1. Term. Unless sooner terminated pursuant to Section 3.2 of the Agreement,
        the term of employment under the Agreement shall be for a period
        commencing on the date hereof and ending on the third anniversary date
        thereof; provided, however, that such term of employment automatically
        shall be renewed daily, such that at any time the remaining term shall
        be equal to three years. However, additional day-to-day renewals may be
        terminated by either party by delivering written notice of such
        termination to the other party; provided that such cessation of the
        automatic renewals shall be effective on the date specified in such
        written notice; and further provided that such cessation of the
        automatic renewals by the Board shall be effective only if it is
        pursuant to a performance evaluation of the Employee by the Board or a
        finding by a bank regulatory authority in a report of examination or
        otherwise that management of the Company is unsatisfactory or
        inadequate.
     2. At Will Employment. Each party hereby acknowledges and agrees that,
        except as expressly set forth in Section 3.3, (i) the Employee's
        employment under this Agreement is AT WILL and can be terminated at the
        option of either the Company or the Employee in their sole and absolute
        discretion, for any or no reason whatsoever, with or without cause, and
        (ii) no representations, warranties or assurances have been made
        concerning the length of such employment by the Company.
     3. Duties Upon Termination.
         a. In the event that employment under the Agreement is terminated,
            neither the Company nor the Employee shall have any remaining duties
            or obligations hereunder, except that (i) the Company shall pay to
            the Employee, or his estate, such compensation as is due pursuant to
            Section 2.1, prorated through the date of termination, (ii) the
            Employee shall continue to be bound by Section 4 of the Agreement
            and (iii) in the event that such employment is terminated (A) by the
            Company for any reason other than "for cause" (as defined below) or
            (B) by the Employee with "just reason" (as defined below), the
            Company shall pay or provide to the Employee, or his estate, (I) a
            lump sum payment, not later than 30 days after such termination of
            employment, equal to the greater of (A) the remaining payments due
            to the Employee under this contract, including the contributions
            that would have been made on the Employee's behalf to any employee
            benefit plans of the Bank during the remaining term of the agreement
            or (B) three times the sum of the Employee's annual salary rate in
            effect on the date of termination plus the annual bonus for the most
            recent fiscal year prior to the fiscal year in which occurs the
            Employee's termination of employment, and (II) participation in all
            benefit plans and programs sponsored by the Company for executive
            officers in general, all as set forth in Section 2.1(c), and all
            long-term incentive compensation (including, without limitation,
            stock options, shall vest at the date of such termination of
            employment.
         b. The Company shall be deemed to have terminated the employment of the
            Employee "for cause" if, but only if, such termination (i) shall
            result solely from the Employee's continued and willful failure or
            refusal to substantially perform his duties in accordance with the
            terms of the Agreement and shall have been approved by 66.66% of the
            Board (excluding the Employee if a Board member); provided, however,
            that the Employee first shall have received written notice
            specifying the acts or omissions alleged to constitute such failure
            or refusal and such failure or refusal continues after the Employee
            shall have had reasonable opportunity (but in no event less than
            thirty (30) days) to correct the same; (ii) the Employee is subject
            to a removal proceedings brought by a bank regulatory authority; or
            (iii) the Employee is formally charged with a felony involving
            dishonesty or moral turpitude; provided, however, that in the case
            of clause (ii) next above, if the removal proceeding is
            unsuccessful, or in the case of clause (iii) next above, if the
            Employee is not convicted of the felony, the Employee shall not be
            treated as having been terminated "for cause" and shall be entitled
            to prompt payment of all amounts described in clause 3.3(a)(iii).
            For purposes of this paragraph (b), no act, or failure to act, on
            the Employee's part shall be deemed "willful" unless done, or
            omitted to be done, by the Employee not in good faith and without
            reasonable belief that the Employee's action or omission was in the
            best interest of the Company.
         c. The Employee shall be deemed to have terminated his employment with
            "just reason" if such termination shall result, in whole or in part,
            from any of the following events:

 i.    the breach by the Company of any material provision of this Agreement;
 ii.   receipt by the Employee of a notice from the Company that the Company
       intends to terminate employment under this Agreement;
 iii.  the failure of a successor or assign of the Company's rights under this
       Agreement to assume the Company's duties hereunder;
 iv.   the Company directs the Employee to perform any unlawful act;
 v.    the Employee's duties are materially reduced;
 vi.   a relocation of Employee's principal place of employment by more than 25
       miles by automobile from 415 Huntington Drive, San Marino, California;
 vii.  liquidation or dissolution of the Bank; or
 viii. the death or disability of the Employee.

 a. The Employee shall not be required to mitigate the amount of any payment
    provided for in this Agreement by seeking other employment or otherwise. The
    Company shall not be entitled to set off against the amounts payable to the
    Employee under this Agreement any amounts owed to the Company by the
    Employee, any amounts earned by the Employee in other employment after
    termination of his employment with the Company, or any amounts which might
    have been earned by the Employee in other employment had he sought such
    other employment.

 1. TRADE SECRETS
     1. Trade Secrets. The Employee shall not, without the prior written consent
        of the Board in each instance, disclose or use in any way, during the
        term of his employment by the Company and for one (1) year thereafter,
        except as required in the course of such employment, any confidential
        business or technical information or trade secret of the Company
        acquired in the course of such employment, whether or not patentable,
        copyrightable or otherwise protected by law, and whether or not
        conceived of or prepared by his (collectively, the "Trade Secrets")
        including, without limitation, any information concerning customer
        lists, products, procedures, operations, investments, financing, costs,
        employees, accounting, marketing, salaries, pricing, profits and plans
        for future development, the identity, requirements, preferences,
        practices and methods of doing business of specific parties with whom
        the Company transacts business, and all other information which is
        related to any product, service or business of the Company, other than
        information which is generally known in the industry in which the
        Company transacts business or is acquired from public sources; all of
        which Trade Secrets are the exclusive and valuable property of the
        Company; provided, however, that, following termination of employment,
        the Employee shall be entitled to retain a copy of any rolodex or other
        compilation maintained by his of the names of business contacts with
        their addresses, telephone numbers and similar information.
     2. Tangible Items. All files, accounts, records, documents, books, forms,
        notes, reports, memoranda, studies, compilations of information,
        correspondence and all copies, abstracts and summaries of the foregoing,
        and all other physical items related to the Company, other than a merely
        personal item, whether of a public nature or not, and whether prepared
        by the Employee or not, are and shall remain the exclusive property of
        the Company and shall not be removed from the premises of the Company,
        except as required in the course of employment by the Company, without
        the prior written consent of the Board in each instance, and the same
        shall be promptly returned to the Company by the Employee on the
        expiration or termination of his employment by the Company or at any
        time prior thereto upon the request of the Company.
     3. Injunctive Relief. The Employee hereby acknowledges and agrees that it
        would be difficult to fully compensate the Company for damages resulting
        from the breach or threatened breach of this Section 4 and, accordingly,
        that the Company shall be entitled to seek temporary and injunctive
        relief, including temporary restraining orders, preliminary injunctions
        and permanent injunctions, to enforce such provisions without the
        necessity of proving actual damages and without the necessity of posting
        any bond or other undertaking in connection therewith. This provision
        with respect to injunctive relief shall not, however, diminish the
        Company's right to claim and recover damages.
     4. "Company". For the purposes of this Section 4 of the Agreement only, the
        term "Company" shall mean collectively East-West Bank, a California
        banking corporation, and its successors, assigns and nominees, and all
        individuals, corporations and other entities that directly, or
        indirectly through one or more intermediaries, control or are controlled
        by or are under common control with any of the foregoing.

 2. MISCELLANEOUS
     1.  Severable Provisions. The provisions of the Agreement are severable,
         and if any one or more provisions may be determined to be illegal or
         otherwise unenforceable, in whole or in part, the remaining provisions,
         and any partially unenforceable provisions to the extent enforceable,
         shall nevertheless be binding and enforceable.
     2.  Successors and Assigns. All of the terms, provisions and obligations of
         the Agreement shall inure to the benefit of and shall be binding upon
         the parties hereto and their respective heirs, representatives,
         successors and assigns. Notwithstanding the foregoing, neither the
         Agreement nor any rights hereunder shall be assigned, pledged,
         hypothecated or otherwise transferred by the Employee without the prior
         written consent of the Board in each instance.
     3.  Governing Law. The validity, construction and interpretation of the
         Agreement shall be governed in all respects by the laws of the State of
         California applicable to contracts made and to be performed within that
         State.
     4.  Headings. Section and subsection headings are not to be considered part
         of the Agreement and are included solely for convenience and reference
         and in no way define, limit or describe the scope of the Agreement or
         the intent of any provisions hereof.
     5.  Entire Agreement. The Agreement constitutes the entire agreement
         between the parties hereto pertaining to the subject matter hereof, and
         supersedes all prior agreements, understandings, negotiations and
         discussions, whether oral or written, relating to the subject matter of
         the Agreement. No supplement, modification, waiver or termination of
         the Agreement shall be valid unless executed by the party to be bound
         thereby. No waiver of any of the provisions of the Agreement shall be
         deemed to or shall constitute a waiver of any other provisions hereof
         (whether or not similar), nor shall such waiver constitute a continuing
         waiver unless otherwise expressly provided.
     6.  Notice. Any notice or other communication required or permitted
         hereunder shall be in writing and shall be deemed to have been given
         (i) if personally delivered, when so delivered, (ii) if mailed, one (1)
         week after having been placed in the United States mail, registered or
         certified, postage prepaid, addressed to the party to whom it is
         directed at the address set forth below or (iii) if given by telex or
         telecopier, when such notice or other communication is transmitted to
         the telex or telecopier number specified below and the appropriate
         answerback or telephonic confirmation is received. Either party may
         change the address to which such notices are to be addressed by giving
         the other party notice in the manner herein set forth.
     7.  Attorneys' Fees. The Company will reimburse the Employee for the
         reasonable attorney fees incurred in connection with the negotiation of
         this Agreement. In the event any party takes legal action to enforce
         any of the terms of the Agreement, the unsuccessful party to such
         action shall pay the successful party's expenses, including attorneys'
         fees, incurred in such action.
     8.  Third Parties. Nothing in the Agreement, expressed or implied, is
         intended to confer upon any person other than the Company or the
         Employee any rights or remedies under or by reason of the Agreement.
     9.  Arbitration. Any controversy arising out of or relating to this
         Agreement or the transactions contemplated hereby shall be referred to
         arbitration before the American Arbitration Association strictly in
         accordance with the terms of this Agreement and the substantive law of
         the State of California. The board of arbitrators shall convene at a
         place mutually acceptable to the parties in the State of California
         and, if the place of arbitration cannot be agreed upon, arbitration
         shall be conducted in Los Angeles. The parties hereto agree to accept
         the decision of the board of arbitrators, and judgment upon any award
         rendered hereunder may be entered in any court having jurisdiction
         thereof. Neither party shall institute a proceeding hereunder until
         that party has furnished to the other party, by registered mail, at
         least thirty (30) days' prior written notice of its intent to do so.
     10. Construction. This Agreement was reviewed by legal counsel for each
         party hereto and is the product of informed negotiations between the
         parties hereto. If any part of this Agreement is deemed to be unclear
         or ambiguous, it shall be construed as if it were drafted jointly by
         the parties. Each party hereto acknowledges that no party was in a
         superior bargaining position regarding the substantive terms of this
         Agreement.
     11. Consent to Jurisdiction. Subject to Section 5.9, each party hereto, to
         the fullest extent it may effectively do so under applicable law,
         irrevocably (i) submits to the exclusive jurisdiction of any court of
         the State of California or the United States of America sitting in the
         City of Los Angeles over any suit, action or proceeding arising out of
         or relating to this Agreement, (ii) waives and agrees not to assert, by
         way of motion, as a defense or otherwise, any claim that it is not
         subject to the jurisdiction of any such court, any objection that it
         may now or hereafter have to the establishment of the venue of any such
         suit, action or proceeding brought in any such court and any claim that
         any such suit, action or proceeding brought in any such court has been
         brought in an inconvenient forum, (iii) agrees that a judgment in any
         such suit, action or proceeding brought in any such court shall be
         conclusive and binding upon such party and may be enforced in the
         courts of the United States of America or the State of California (or
         any other courts to the jurisdiction of which such party is or may be
         subject) by a suit upon such judgment and (iv) consents to process
         being served in any such suit, action or proceeding by mailing a copy
         thereof by registered or certified air mail, postage prepaid, return
         receipt requested, to the address of such party specified in or
         designated pursuant to Section 5.6. Each party agrees that such service
         (i) shall be deemed in every respect effective service of process upon
         such party in any such suit, action or proceeding and (ii) shall, to
         the fullest extent permitted by law, be taken and held to be valid
         personal service upon and personal delivery to such party.
     12. Legal Counsel. EACH PARTY HEREBY ACKNOWLEDGES THAT IN CONNECTION WITH
         THIS AGREEMENT IT HAS SOUGHT THE ADVICE OF SUCH INDEPENDENT LEGAL
         COUNSEL AS IT SHALL HAVE DETERMINED TO BE NECESSARY OR ADVISABLE IN ITS
         SOLE AND ABSOLUTE DISCRETION.

IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be executed
as of the date and year first set forth above.

EAST-WEST BANK

By: _______________________________

Authorized Representative

Huntington Drive

San Marino, California 91108

Telecopier Number: (626) 799-2799

 

___________________________________

Douglas P. Krause

245 Fowling Street

Playa del Rey, CA 90293